Victory Energy Corporation News Release CONTACT: Robert J. Miranda Chairman and Interim Chief Executive Officer Investor Relations 714.480.0305 VICTORY ENERGY CORPORATION PURCHASES OPTION ON TEXAS NATURAL GAS FIELD Newport Beach, CA, January x, 2011 – Victory Energy Corporation, (OTC: VYEY.PK), today announced that on December 31, 2010, it entered into an option agreement to acquire an oil and gas lease in a 1,000 acre tract of South Padre Island, Texas. The option gives Victory Energy the exclusive right to acquire an oil and gas lease at the property for a period of one year. Under the terms of the option, Victory Energy will have full access to the land and may conduct geophysical or seismic testing of the land to ascertain the potential gas reserves. Padre Island Gas Field is located 15 miles north of Port Isabel, Texas. The field was discovered by Gulf Oil in 1960 and produced approximately 3.8 billion cubic feet (BCF) to October 1, 1980 from two Miocene Sands at 6,000 feet and 6,500 feet. Three wellbores are currently shut-in and will be re-evaluated for activation. These wells were producing 14 million cubic feet (MMCF) per month when they were shut-in in 2002. One of the wells could be recompleted at 6,000 feet, and another could be put on pump to flow gas up the backside. In addition, there is a 4 foot gas sand on water at 1,712 feet indicated by well logs and a gas core that has not been previously produced. A formation test of this sand had immediate pressure of 465 psi. A successful completion of this sand could have potential of 2 BCF proved undeveloped reserves (PUD) of natural gas. There is an intact pipeline available to transport gas to onshore facilities. Compression facilities could be installed to further recover gas. The wells are located on Padre Island and are accessible by road. The optioned property contains three previously producing gas wells and the delivery infrastructure to transport the gas to onshore facilities. Victory Energy will have a 100 percent working interest and 75 percent net revenue interest in this project.
